DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inagawa (US PG Pub 2018/0178779) in view of JP 2006-144641 (hereafter JP ‘641).
In re Claim 1, Inagawa discloses a control system for a hybrid vehicle comprising: an engine; at least one motor; a transmission system that transmits an output torque of the engine to drive wheels; and a cooling system that cools the transmission system and the engine, wherein the transmission system includes a differential mechanism comprising a first rotary element to which the torque of the engine is applied, a second rotary element which is connected to the drive wheels in a torque transmittable manner, and a third rotary element to which a torque of the motor is applied, and the hybrid vehicle can be propelled in a hybrid mode by delivering the torque of the engine to the drive wheels, the control system comprising: a controller that controls the engine and the motor, wherein the 
Inagawa does not disclose a system wherein the controller is configured to control the engine at an optimally fuel efficient point in a case that a temperature in the transmission system is lower than a threshold level during propulsion in the hybrid mode, and shift an operating point of the engine to a point at which a heat generation in the transmission system can be suppressed in a case that the temperature in the transmission system is equal to or higher than the threshold level during propulsion in the hybrid mode. 
However JP ‘641 discloses a system wherein the controller is configured to control the engine at an optimally fuel efficient point in a case that a temperature in the transmission system is lower than a threshold level during propulsion in the hybrid mode, and shift an operating point of the engine to a point at which a heat generation in the transmission system can be suppressed in a case that the temperature in the transmission system is equal to or higher than the threshold level during propulsion in the hybrid mode (see Paragraphs [0010], [0030], [0035]).
Therefore it would have been obvious to modify the system disclosed by Inagawa with the operating point adjustment made by JP ‘641 in order to prevent the overheating of the transmission system.
In re Claim 2, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 1, wherein the operating point of the engine is controlled by the motor, and the controller is further configured to suppress the heat generation in the transmission system by adjusting a speed of the motor within a predetermined low speed range thereby shifting the operating point of the engine to the point at which the heat generation in the transmission system can be suppressed (JP ‘641, Paragraph [0035]). 
In re Claim 3, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 1, wherein the controller is further configured to calculate a required power to be generated by 
In re Claim 4, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 2, wherein the controller is further configured to calculate a required power to be generated by the engine, determine whether the required power is equal to or higher than a threshold value at a predetermined speed of the vehicle, shift the operating point of the engine from the optimally fuel efficient point to a point at which the heat generation in the transmission system can be suppressed while achieving the required power by reducing the speed of the engine in a case that the required power is equal to or higher than the threshold value, and shift the operating point of the engine from the optimally fuel efficient point to a point at which the heat generation in the transmission system can be suppressed while achieving the required power by increasing the speed of the engine in a case that the required power is less than the threshold value (JP ‘641, Paragraph [0035] and [0036]). 
In re Claim 5, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 1, wherein the controller is further configured to determine whether the temperature in the transmission system is equal to or higher than the threshold level based on at least one of temperatures of the motor, oil in the transmission system, coolant water of the radiator (JP ‘641, Paragraph [0029] and [0030]). 
Inagawa/JP ‘641 do not explicitly disclose a system wherein the cooling system includes an oil cooler and a radiator
However the inclusion of an oil cooler and radiator in an engine system is well known in the art and would have been obvious to one having ordinary skill in order to provide a means to prevent overheating of the various engine components.

In re Claim 7, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 3, wherein the cooling system includes an oil cooler and a radiator, and the controller is further configured to determine whether the temperature in the transmission system is equal to or higher than the threshold level based on at least one of temperatures of the motor, oil in the transmission system, coolant water of the radiator (JP ‘641, Paragraph [0029] and [0030]). 
In re Claim 8, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 4, wherein the cooling system includes an oil cooler and a radiator, and the controller is further configured to determine whether the temperature in the transmission system is equal to or higher than the threshold level based on at least one of temperatures of the motor, oil in the transmission system, coolant water of the radiator (JP ‘641, Paragraph [0029] and [0030]). 
In re Claim 9, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 3, wherein the threshold value is increased with an increase in the speed of the vehicle (JP ‘641, Paragraph [0035] and [0036]). 
In re Claim 10, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 4, wherein the threshold value is increased with an increase in the speed of the vehicle (JP ‘641, Paragraph [0035] and [0036]). 
In re Claim 11, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 5, wherein the threshold value is increased with an increase in the speed of the vehicle (JP ‘641, Paragraph [0035] and [0036]). 
In re Claim 12, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 6, wherein the threshold value is increased with an increase in the speed of the vehicle (JP ‘641, Paragraph [0035] and [0036]). 

In re Claim 14, Inagawa/JP ‘641 disclose a control system for the hybrid vehicle as claimed in claim 8, wherein the threshold value is increased with an increase in the speed of the vehicle (JP ‘641, Paragraph [0035] and [0036]).

Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747